Citation Nr: 1401222	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to March 1954.  He died in September 1973.  The Appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied entitlement to VA death benefits because the Appellant could not be recognized as the surviving spouse of the Veteran.  

Jurisdiction over the appeal was temporarily transferred to the RO in Newark, New Jersey.  The Appellant testified at a December 2011 Travel Board hearing, held at the RO in Newark, New Jersey, before the undersigned.  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran and Appellant married in September 1956. 

2.  The Veteran died in September 1973.

3.  The Appellant remarried in October 1985 and has remained married to such other person.





CONCLUSION OF LAW

The Appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard the Appellants status as a beneficiary under 38 U.S.C.A. §§ 1310  and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the Appellant's marital status, date of marriage, and the date of the Veteran's death, and her subsequent remarriage are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of Appellant's status as an eligible beneficiary under 38 U.S.C.A. §§ 1310  and 1541.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Appellant in the development of the claim. Smith, 14 Vet. App. 227; Dela Cruz, 15 Vet. App. 143; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

The Appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits. 

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).

The provisions of 38 C.F.R. § 3.55 address reinstatement of benefits eligibility based upon terminated marriage relationships.  38 C.F.R. § 3.55 (a)(1) provides that remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage (i) was void, (ii) or as been annulled by a court having basic authority to render annulment decrees, unless it is determined by the Department of Veterans Affairs that the annulment was obtained through fraud by either party or by collusion. 

38 C.F.R. § 3.55 (a)(2) provides that on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage (i) has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion. 

38 C.F.R. § 3.55 (a)(3) provides that on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

The facts of this case are not in dispute.  A Certificate of Marriage submitted by the Appellant shows that the Veteran and the Appellant were married in September 1956.  A certificate of death shows that the Veteran died in September 1973 and was married at the time of his death.  The Appellant and the Veteran's marriage was terminated by the death of the Veteran.  In lay statements and testimony, the Appellant reported that she remarried A.O. in October 1985, that she remained married to him, and that she is married currently.  Accordingly, she does not meet the definition of surviving spouse for the purpose of receiving VA death benefits.  See 38 C.F.R. § 3.50(b).

Because the Appellant continues to be married to A.O., the provisions of 38 C.F.R. § 3.55 that address reinstatement of benefits eligibility do not apply to this case.  In that regard, the Appellant does not assert that her October 1985 marriage to A.O. has been terminated, that it was void, annulled, or that it was terminated by death or divorce.  Instead, in her December 2009 claim and December 2011 hearing testimony, she reported that she remarried in October 1985 and remains married currently.  As such, the Board must find that the Appellant lacks basic eligibility for VA death benefits because she is not the surviving spouse of the Veteran for VA purposes.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them.

The Board has carefully reviewed the Appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the status which the Appellant seeks as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Appellant remarried subsequent to the death of the Veteran and has remained married to such other person.  For these reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA death benefits have not been met.  The Board finds that the preponderance of the evidence is against a finding that the Appellant was the Veteran's surviving spouse for VA death benefits purposes.  Therefore, the question of entitlement to VA death benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking to establish that the Appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


